Case: 1:20-cv-06006 Document #: 1-13 Filed: 10/08/20 Page 1 of 1 PagelD #:96

IN THE CIRCUIT COU 2 ‘ee piveieh CIRCUIT
Y, ILLI

ShRIWA €& U gor
RA Mow> ae

is Meal Na =e QD ho be eed OF eV

Wan Mer ‘ o\ oN o Ke COS, On "\ ACH aA O

verre es or Mar Veree 7, Ogee. AP Peso Alfa,

os Saf (“AS Ayo |. oL yo San cl. NS course Sr 2 ((

i ey aoe {Le Co Co2k=™ Kase et YER CSASX MO
\S oF coense\ BAD SAT PUA adv; Se 2)

eK SENS SOLD as AS

Tt is (eres oe Serb y
eS Sur ans Me l:0”r Ser seacho%S

DN Sari haS a .
ey aS MP eee We Re cons OF Vocete
ae weve on Mar (cele tS
OoAAL sreeeens (
ZY The FOS nnd over Lo Sw Ars couse!

Man Ge WSovrse? to Sain rd/sr~

Ve coh Sel WW Wert OAD,

alene olde ENTER: wae
by 0 ved ie cot? ee

iO
on

HBAS

 

ee Ae

Ye Savy 43; me

 

 

 

 

N“ \
‘ t
Dated this day of VAN 20' #

Prepared by: Don ao er Klee he

* Attorney's Name:

Address: ( (AD SO, Aon (p~\"c Coo
City: CUS Cees State: _|C
Phone: Sle Ge \ ¢ “EE Gip Code: COG o|

Fax: “He Cr\ O47 O4
ARDC: CaO \ 7 | tar

171-94 (Rev. 1047)

 

 

 

 

 

 
